Title: To Thomas Jefferson from T. S. Kry, 19 January 1809
From: Kry, T. S.,Balch, Alfred
To: Jefferson, Thomas


                        
                            January 19th. 1809.
                        
                        The petition of Nicholas Kosiey, humbly states, 
                  That your petitioner is a spanish subject, about sixteen years of Age—that by the recommendation of the spanish consul at Boston your petitioner was put under the charge of Mr. Charles Joseph Nourse of this City, as a servant; that at the request of your petitioner Mr. Nourse placed him under the charge of Mr. William Knowles of this city to learn the trade of a house carpenter, in whose service he continued about   months when your petitioner was suspected,  of stealing four pair of small brass hinges, the property of the United States, from the possession of Mr. Knowles, and valued at eighty cents; that upon this charge your petitioner was committed to the public jail of this County, where he has been confined ever since the 25th of August last. That your petitioner has been tried and convicted of that Offence at the present session of the Circuit Court for district of Columbia; and was sentenced to pay a fine of one cent and to be publicly whip’d with one stripe; that your petitioner has understood and believes that the Court has pass’d the mildest sentence which the law allows, in such a case; and that the Court was induced to pass so mild a sentence in your petitioners case by a consideration of his youth, and of his situation as a friendless stranger in this Country, and of the recommendation of the Jury who tried his case. Your petitioner is informed that Mr. Nourse is willing to send your petitioner back to his friend in Spain, who are people of respectable character in that Country, where your petitioner humbly hopes to be able to gain an honourable living by honest means. 
                  Your petitioner therefore humbly prays the President of the United Staes, to pardon him for the offence of which he has been convicted and save him from the infamy of a public punishment—
                  And your petitioner will ever pray &c.
                        
                     
                        T S Kry
                        
                        }
                        Counsel for the prisoner.
                     
                     
                        Alfred Balch
                        
                     
                  
                  
                            
                        
                    
                     We the undersigned Judges of the Circuit Court of the district of Columbia, who were present at the trial of the Petitioner within named, are satisfied of the truth of the facts stated in the within petition, and respectfully recommend his case to the mercy of the President of the United States.
                                          
                  
                            
                            W. Cranch
                     
                     N. Fitzhugh
                     
                     Allen B Duckett
                     
                        
                  
                     [Order by TJ:]
                     Let a pardon issue
                     
                         Th: Jefferson
                     
                     
                         Jan. 21. 09.
                                          
               